Citation Nr: 0812914	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-07 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for cephalalgia prior to October 3, 2006.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for cephalalgia on or after October 3, 2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted service connection for 
PTSD and assigned a 10 percent rating and increased the 
evaluation for cephalalgia to 10 percent.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 10 
percent rating for each disability on appeal here is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw his claims of entitlement to a 
higher ratings, the matters remain before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to October 3, 2006, the veteran's cephalalgia was 
not productive of migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

3.  On or after October 3, 2006, the veteran's cephalalgia 
was not productive of migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

4.  The veteran's PTSD was not productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  
CONCLUSIONS OF LAW

1.  Prior to October 3, 2006, the criteria for an evaluation 
in excess of 10 percent disabling for cephalalgia were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2007).

2.  On October 3, 2006, the criteria for a 30 percent rating 
for cephalalgia, and no higher, were met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, 
letters dated in January and May 2005 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically was advised of the need to submit any 
evidence in his possession that pertains to the claims.  
Finally the letters advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Regarding the claim for PTSD, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with regards to PTSD has been 
satisfied.  

However, turning to the claim for cephalalgia, in order to 
satisfy the first Pelegrini II element for an increased-
compensation claim that is not arise from an initial grant of 
service connection, section 5103(a) compliant notice must 
meet the following four part test: 
(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The May 2005 letter requested that the veteran provide 
evidence describing how his disability had worsened.  In 
addition, the veteran was questioned about the effect that 
worsening had on his employment and daily life during the 
course of the June 2005 and December 2006 VA examinations 
performed in association with his claim.  Further, in his 
September 2005 notice of disagreement (NOD) and March 2006 
Form 9, the veteran described the number and severity of his 
headaches and the impact they had on his daily life.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran during his 
examinations show that he knew that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for cephalalgia.  As will be discussed 
below, his cephalalgia is rated under Diagnostic Code 8100, 
38 C.F.R. § 4.124a.  Diagnostic Code 8100 provides that the 
rating is dependent on the frequency of prostrating attacks.  
There is no mention of a specific measurement or test result 
that is required for a higher rating.  As such, entitlement 
to a higher disability rating would be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of his headaches and the effect of that worsening 
has on the claimant's employment and daily life.  Therefore, 
the Board finds that the May 2005 notice letter satisfied 
element two for the claim for the veteran's service-connected 
cephalalgia.  See Vazquez-Flores.  

As to the third element, an August 2007 letter fully 
satisfied this element.  The August 2007 notice letter 
notified the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  That letter 
indicated that disability rating can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
August 2007 letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the August 2007 
letter satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

As to the fourth element, the May 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, which could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met for the claim for an 
increased rating on appeal.  The Board, therefore, finds that 
the requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for 
cephalalgia.  See Pelegrini II, supra.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in March 2005, June 2005, 
and December 2006 in connection with his claims.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disabilities since he was last examined.  38 C.F.R. 
§ 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  
1.  Entitlement to an evaluation in excess of 10 percent 
disabling for cephalalgia prior to October 3, 2006.

The veteran's cephalalgia is rated under Diagnostic Code 
8100, for migraine headaches.  A 10 percent rating is 
assigned for migraine headaches, when there are 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
assigned for migraine headaches when there are characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent disability evaluation 
is warranted for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic adaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson, supra (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 10 percent for his service-connected cephalalgia prior to 
October 3, 2006.  In this regard, the evidence of record did 
not demonstrate characteristic prostrating attacks occurring 
on an average once a month over the last several months.  
During his June 2005 VA neurological disorder examination, 
the veteran reported frontotemporal headaches two to three 
times per week, which he either ignored or took Tylenol when 
they occurred.  He added that he worked through his 
headaches, some which lasted six to eight hours.  The veteran 
was unable to report a pain level of these headaches but 
stated that when they occurred, he was slightly nauseated on 
occasion but had no vomiting or photophobia.  Upon 
examination, cranial nerves II-XII were within normal limits 
and motor and sensation testing were intact.  As such, his 
headaches do not appear to be prostrating in nature.  In sum, 
the veteran has not been shown to have met the criteria for 
an evaluation in excess of 10 percent prior to October 3, 
2006.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a higher 
evaluation for cephalalgia during this period.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for cephalalgia on or after October 3, 2006.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is entitled to a 30 percent evaluation, and no 
higher, for his service-connected cephalalgia as of October 
3, 2006.  Although characteristic prostrating attacks 
occurring on an average once a month over the last several 
months were shown, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic adaptability were not shown.  In this regard, in his 
September 2005 notice of disagreement (NOD) and in his March 
2006 Form 9, the veteran reported experiencing headaches 
twice a week and prostrating headaches at least two to three 
times per month.  The veteran treated his headaches with 
Tylenol and Excedrin and also massage and stayed in bed when 
they were severe.  During his December 2006 VA neurological 
disorder examination, the examiner noted that the veteran was 
asked to keep a diary of his totally disabling headaches, 
which he did not do.  The veteran did report experiencing 
eight headaches he described as prostrating in the prior 
three months, the first one beginning October 3, 2006, 
varying in length from four to six hours during which he 
stayed in bed and took Tylenol.  The veteran described his 
headaches as mostly in the frontotemporal area and did not 
have nausea, vomiting, but did report a lack of appetite.  
There was no photophobia or aura.  His less severe headaches 
occurred two to three times a week.  The cerebellar 
examination was normal and all the cranial nerves were intact 
except hearing.  Importantly, the examiner indicated that 
Tylenol had fairly effective results and no side effects with 
the prostrating headaches.  Further, although the veteran is 
currently unemployed, there has been no showing that this is 
due to his service-connected cephalalgia.  As such, the 
evidence of record more nearly approximates the criteria for 
a 30 percent rating, and no higher, effective October 3, 
2006.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected cephalalgia 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  As noted during his December 2006 PTSD 
examination, the veteran reported he left his job as an 
illustrator due to downsizing and he also received an 
inheritance so he made the decision not to seek another job.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected cephalalgia under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for PTSD.

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

10 percent  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2007).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for his service-connected PTSD.  Occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks have not been shown.  In this regard, during his March 
2005 VA examination, the veteran denied occupational 
difficulties due to his PTSD, reported good relationships 
with his daughters, had friends that he socialized with, but 
did report difficulty with emotional closeness.  Further, he 
indicated that his mood was generally hopeful and the 
examiner commented that his social adjustment did not appear 
to have been significantly affected by his PTSD symptoms.  
The veteran presented with no obvious grooming defects, was 
alert, oriented and cooperative throughout the interview, and 
had a broad affect.  There were no gross defects in cognitive 
or memory functioning and he denied perceptual distortions, 
delusions, or other symptoms of psychosis.  There were no 
recent thoughts of suicidal ideation and no evidence of 
homicidal ideations.  His insight and judgment were intact 
and his rate and content of speech were within normal limits.  
Moreover, he denied concentration or attention problems.  
Although the veteran did report chronic sleep impairment and 
hypervigilent behaviors, after reviewing the veteran's claims 
folder, the examiner diagnosed chronic mild PTSD and assigned 
a GAF score of 65, which reflected mild symptoms with no 
impairment in occupational or social functioning.  

In contrast, a March 2005 private evaluation from M.T., who 
treated the veteran from September 2004, reflected that the 
veteran created an isolated lifestyle and work that he could 
do from home due to his problems with authority and scrutiny.  
The veteran also had symptoms of depression, anxious mood, 
lack of sleep, hypervigilence, avoidance of intimacy, 
authority and trust issues, and dissociation.  M.T. assigned 
the veteran a GAF score of 50.  

However, during his December 2006 VA PTSD examination, the 
veteran reported monthly meetings with other veterans, weekly 
meetings with friends, and monthly contact with his 
daughters.  There was no history of suicide attempts or 
violence.  Upon examination, the veteran was clean in 
appearance, cooperative, had appropriate affect, was 
oriented, and had normal thought processes, content, 
judgment, insight, and a normal memory.  The veteran had 
sleep impairment but no obsessive ritualistic behavior, panic 
attacks, homicidal or suicidal thoughts.  The veteran denied 
any loss of motivation or interest in activities or any sense 
of foreshortened future and concentration difficulties.  He 
did report hypervigilance and exaggerated startle response.  
After reviewing the veteran's claims file, the examiner 
concluded that the veteran's PTSD symptoms were in the mild 
range and his depression and anxiety were secondary to his 
PTSD symptoms.  The veteran's GAF score was 65.  

Although the Board acknowledges the March 2005 evaluation 
from M.T. and the December 2006 VA examination notations of 
depression and anxiety, sleep problems, and hypervigilence, 
the Board finds it significant that after contemplating these 
findings, the December 2006 VA examiner concluded that the 
veteran's PTSD symptoms were not severe enough to have 
significantly affected his occupational functioning or 
relationships with others.  In particular, the VA examiner 
specifically noted that the veteran had depression and 
anxiety but still concluded that his PTSD symptomatology, 
when considered as a whole, was in the mild range.  
Importantly, the examiner added that there was no occasional 
decrease in work efficiency and there as no intermittent 
period of inability to perform occupational tasks due to PTSD 
signs and symptoms, which is what is necessary for a 30 
percent rating.  The Board also notes that M.T.'s GAF score 
of 50 is not supported by the other evidence of record, 
including the statements of the veteran.  As such, the Board 
finds after considering the evidence as a whole, the evidence 
does not more nearly approximate the criteria for a higher 
rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Hart, 
21 Vet. App. 505.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  As noted during his December 2006 PTSD 
examination, the veteran reported he left his job as an 
illustrator due to downsizing and made the decision not to 
seek another job.  There is also no evidence that the veteran 
stopped working as a massage therapist because of his PTSD.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for cephalalgia prior to October 3, 2006, is 
denied.

Entitlement to a 30 percent disabling evaluation for 
cephalalgia, and no higher, on October 3, 2006, is granted.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


